

THE
EQUITY INCENTIVE PLAN
OF
QNECTIVE, INC.


ARTICLE I


PURPOSES OF PLAN


Qnective, Inc., a Nevada corporation (the “Company”), has adopted The Qnective
Equity Incentive Plan (the “Plan”), effective as of April 1, 2009.  The purpose
of the Plan is to enable Qnective and its subsidiaries to attract, retain, and
reward Key Persons (as hereinafter defined) by offering them an opportunity to
have a greater proprietary interest in, and closer identity with, the Company
and with its financial success.  An option granted under the Plan to a Key
Person to purchase Shares (as hereinafter defined) of common stock of the
Company, may be an Incentive Stock Option or a Non-Qualified Option as defined
by the Code (as hereinafter defined) (collectively referred to as
“Options”).  An Option that is not an Incentive Stock Option shall be a
Non-Qualified Option.  Proceeds received by the Company from the sale of the
Shares pursuant to Options granted under this Plan, shall be used for general
corporate purposes.  The Company may also grant Stock Rights (as hereinafter
defined) to Key Persons.  This Plan shall expire on March 31, 2019 (the
“Expiration Date”).


ARTICLE II


DEFINITIONS


As used in this Plan, the terms set forth below shall be defined as follows:


“Beneficiary” means the person, persons, trust, or trusts entitled by will or
the laws of descent and distribution to receive a Key Person’s benefits under
this Plan in the event of such Key Person’s death.


“Board” or “Board of Directors” means the Board of Directors of the Company as
elected by the Shareholders.


“Code” means the U.S. Internal Revenue Code of 1986 and regulations issued
thereunder as they may be amended from time to time.


“Commission” means the U.S. Securities and Exchange Commission.


"Company" means Qnective, Inc.

 
 

--------------------------------------------------------------------------------

 



“Date of Grant” means the date, as determined by the Board in its sole
discretion, upon which an Option is awarded or Stock Right is granted.


“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.


"Expiration Date" means March 31, 2019.


“Fair Market Price Value” means, as of the Date of Grant, such value as the
Board of Directors in good faith shall determine for purposes of granting
Options under the Plan.


“Incentive Stock Option” means a stock option which meets the requirements of
§422 of the Code.  If any option designated as an Incentive Stock Option does
not meet the requirements of §422 of the Code, such Option shall be treated as a
Non-Qualified Option for all purposes under the provisions of the Plan.


“Key Person” means officers, directors, consultants, professional advisors and
any employees of the Company who are deemed by the Board to be eligible for
grants of Options or Stock Rights because of their existing or potential
contributions to the welfare of the Company.


“Non-Qualified Option” means a stock option which does not meet the requirements
of §422 of the Code with respect to Incentive Stock Options.


“Option” or “Options” means both an Incentive Stock Options and a Non-Qualified
Options granted under the Plan.


 “Option Agreement” means an agreement between the Company and a Key Person
setting forth the terms and conditions upon which an Option is granted to a Key
Person.  Such agreement, at the discretion of the Board, may incorporate by
reference the terms and conditions of the Plan.


“Personal Representative” means the person or persons who, upon the death,
disability or incompetence of a Key Person, shall have acquired on behalf of the
Key Person by legal proceeding or otherwise the power to exercise the rights and
receive the benefits of such Key Person under this Plan or a trustee in
bankruptcy.


“Securities Act” means the U.S. Securities Act of 1933, as amended.


“Shares” means $.001, par value shares of the common stock of the Company.


"Shareholder" means a beneficial owner of Shares.


“Stock Right” means the right to receive Shares.


"Stock Right Agreement" means an agreement between the Company and a Key Person
setting forth the terms and conditions upon which Stock Rights are granted to a
Key Person.  Such agreement, at the discretion of the Board, may incorporate by
reference the terms and conditions of the Plan.

 
2

--------------------------------------------------------------------------------

 



“Subsidiary” means a present or future subsidiary of the Company as is defined
in §424(f) of the Code.  For purposes of the Plan, an eligible Key Person of the
Company shall include Key Persons of any Subsidiary.


“Wrongful Activities” means the commission of, conspiracy to commit, or attempt
to commit, any criminal act in any manner relating to the Company or a Key
Person’s willful or grossly negligent action which is demonstrably inimical to
the interests, business, or reputation of the Company or any Subsidiary.


ARTICLE III


EFFECTIVE DATE OF PLAN


The Plan shall become effective as of April 1, 2009, and shall remain in effect
through the Expiration Date of the Plan, except as may otherwise be provided
herein.



ARTICLE IV


ADMINISTRATION OF THE PLAN


A.           The Plan shall be administered by the Board of Directors.


B.           The Board is authorized to administer and interpret the Plan, to
adopt, amend, and rescind from time to time such rules and regulations for
carrying out the Plan as it may deem advisable, and to make all other
determinations and take such steps as it may deem necessary or advisable for the
administration of the Plan, subject to the terms, conditions, and limitations of
the Plan.  The Board shall have the sole authority:


1.           to select the Key Persons to whom Options or Stock Rights will be
granted under the Plan;


2.           to designate the type of Option to be granted under the Plan as an
Incentive Stock Option or a Non-Qualified Option;


3.           to determine the number of Shares to be covered by Options granted
under the Plan, and the option price thereof subject to Article VII hereof;


4.           to determine the number of Shares to be granted pursuant to Stock
Rights;


5.           to determine the time or times when Stock Rights will be granted
and when Options shall be granted and the period during which they will be
exercisable;

 
3

--------------------------------------------------------------------------------

 


6.           to determine the form of any Stock Rights Agreement or Option
Agreements;


7.           to impose such conditions on the issuance of Stock Rights or the
grant or exercise of an Option as it determines are appropriate;


8.           to determine any question as to the termination of service of a Key
Person with or for the Company, and the duration and purposes of leaves of
absence which may be granted to Key Persons without constituting a termination
of employment or termination of services for purposes of the Plan; and


9.           to determine what events, if any, will result in the acceleration
of a Stock Right or the exercisability of all or any portion of an Option.


The determination of the Board, in any of the foregoing respects shall be final,
conclusive, and binding as to all concerned.


C.           The Board may request the recommendations of the officers of the
Company with respect to participation under the Plan of all Key Persons.


D.           A majority of the Board shall constitute a quorum and make all
determinations, take all actions, and conduct business in respect of the Plan.
Any Board action may be taken or determined without a meeting if all members
thereof shall consent in writing to such action or determination.  In the event
action by the Board is taken by written consent, the action shall be deemed to
have been taken at the time specified in the consent or, if none is specified,
at the time of the last signature.  The Board may delegate administrative
functions in respect of the Plan to individuals who are officers or employees of
the Company.  All determinations or interpretations made by the Board shall be
final and conclusive.  No members of the Board shall be liable for any action,
determination, interpretation or omission taken or made in good faith with
respect to the Plan or any Options or Stock Rights granted hereunder.


E.           All costs and expenses incurred in connection with the
administration of the Plan, including any stock transfer taxes, shall be borne
by the Company.



ARTICLE V


SHARES SUBJECT TO THE PLAN


A.           Subject to the provisions of Article XII hereof, an aggregate of
750,000 Shares shall be reserved for issuance upon the grant of Stock Rights or
the exercise of Options granted under the Plan.


B.           The Shares issued pursuant to Stock Rights and the Options to be
granted under the Plan shall be made available either from authorized but
unissued Shares or from Shares reacquired by the Company, including, if
applicable, Shares purchased in the open market.

 
4

--------------------------------------------------------------------------------

 
 
C.           If prior to the Expiration Date any Stock Rights or Options granted
under the Plan expire because of non-exercise, or are terminated prior to
exercise pursuant to the provisions of the Plan, the Shares subject to such
Stock Rights or Options shall again become available for the grant of Stock
Rights or Options under the Plan (unless in the meantime the Plan has been
terminated).


ARTICLE VI


ELIGIBILITY


Stock Rights and Options may be granted under the Plan only to persons who are
designated as Key Persons of the Company or its Subsidiaries by the Board
whether or not such persons are salaried employees of the Company.  However, Key
Persons who are not also employees of the Company are not eligible to receive
qualified Incentive Stock Options.


ARTICLE VII


OPTION PRICE; VESTING


The option price for any Option granted under the Plan shall be the Fair Market
Value of the Shares at the day of grant.  Vesting shall be as set forth in the
Option Agreement or Stock Rights Agreement.


ARTICLE VIII


GRANTING OF OPTIONS AND STOCK RIGHTS


A.           The Board may at any time prior to the Expiration Date grant to Key
Persons Stock Rights and Options to purchase Shares under the Plan.


B.           Each grant of an Option under the Plan shall be evidenced by an
Option Agreement between the Key Person and the Corporation which clearly
identifies the type of Option granted (Incentive Stock Option or Non-Qualified
Option) and shall contain provisions not inconsistent with the Plan.  Each
Option grant shall be approved by the Board. Key Persons may be granted
Incentive Stock Options or Non-Qualified Options.  The terms and conditions of
such Option Agreements need not be the same in each case and may be changed from
time to time by the Board.  Anything in this agreement to the contrary
notwithstanding, with respect to Incentive Stock Options granted pursuant to the
Plan, the aggregate Fair Market Value (determined as of the Date of Grant of
such Option) of the Shares which are exercisable for the first time by a Key
Person during any calendar year under the Plan (or any other plan adopted by the
Company) shall not exceed $100,000.


C.  Each grant of Stock Rights under the Plan shall be evidenced by a Stock
Rights Agreement between the Key Person and the Corporation which clearly
identifies the terms and conditions of the Stock Right and shall contain
provisions not inconsistent with the Plan.  Each Stock Right granted shall be
approved by the Board.  The terms and conditions of such Stock Rights Agreements
need not be the same in each case and may be changed from time to time by the
Board.

 
5

--------------------------------------------------------------------------------

 
 
ARTICLE IX


TERMS OF OPTIONS AND STOCK RIGHTS


A.           The Board shall determine the time or times Stock Rights will be
granted and when Options shall be exercisable and conditions that need to be
satisfied in order for an Option to be exercised or stock to be issued pursuant
to Stock Rights.


B.           An outstanding Option or Stock Right may, in the sole discretion of
the Board, be modified or amended with respect to the time or times when such
Stock Right or Option becomes exercisable, provided such Stock Right or Option
as so modified is not less favorable to the Key Person.


C.           Options shall terminate upon the first to occur of the following
events:


1.           Termination of the Option as provided in the Option Agreement; or


2.           Termination of the Option as provided in Articles X and XI; or


3.           Expiration of or earlier termination of the Plan.


D.           Stock Rights shall terminate in accordance with the terms and
conditions of the Stock Rights Agreement but in no event later than the
Expiration Date.


E.           Notwithstanding any other provision of this Plan, the Board may
impose, by rule, resolution or Agreement, such conditions upon the exercise of
Options or grant of Stock Rights (including, without limitation, conditions
limiting the time of exercise to specified periods) as may be required to
satisfy applicable regulatory requirements, including, without limitation, Rule
16b-3 (or any successor rule) promulgated by the Commission pursuant to the
Exchange Act.



ARTICLE X


ADDITIONAL PROVISIONS RELATING TO ISSUANCE
OF STOCK RIGHTS AND GRANTS OF OPTIONS


All grants of Stock Rights and Options shall be subject to the following
provisions:


A.           The Company’s right to terminate the employment or engagement of
the Key Person for any reason, with or without cause, and without liability to
the Key Person with respect to any Stock Rights or Options shall be
unrestricted.

 
6

--------------------------------------------------------------------------------

 


B.           Upon each exercise of an Option, the purchase price for the Shares
being purchased shall be payable in full to the Company, in cash, or by
certified check or wire transfer.


C.           Notwithstanding the foregoing, the Board may, in its sole
discretion, permit the issuance of Shares pursuant to an Option upon such other
payment terms as the Board deems reasonable.


D.           Shares issued shall be represented by a separate stock certificate
issued by the Company.


E.           No fractional Shares shall be issued.


F.           No Option or Stock Right to receive Shares shall be transferable by
the Key Person other than by will or by the laws of descent and
distribution.  Stock Rights or Options may be exercised only by the Key Person,
or by his, her, or its Personal Representative.


G           No person shall have the right and privileges of a Shareholder of
the Company with respect to Shares subject to, purchased, or received under an
Option or a Stock Right until the date of issue of such Shares.


H           No Shares may be issued unless, and until any applicable
requirements of the Commission and any other regulatory agencies having
jurisdiction shall have been fully met.  As a condition precedent to the
issuance of Shares, the Company may require the Key Person to take any
reasonable action to meet such requirements, including representing to or
otherwise satisfying the Company that (i) the Key Person understands that the
Company has no obligation to register under the Securities Act or any state
securities laws any of the Shares issuable upon exercise of Options or issuance
of Shares pursuant to Stock Rights and that such Shares may have to be held
indefinitely until so registered or unless an exemption from such registration
is available; (ii) the Key Person is receiving or purchasing the Shares as an
investment and not with a view to, or for sale in connection with, the
distribution of any of them; and (iii) the Key Person will not dispose of such
Shares absent compliance with any such requirements or receipt by the Company of
a written opinion of its counsel that the circumstances of such proposed sale do
not require such compliance; provided, however, that with respect to any Shares
issued hereunder that have been registered with the Commission, no investment
representation by the Key Person shall be required by the Company; and, provided
further, that in the event that the Shares issued to the Key Person pursuant to
Options or Stock Rights hereunder are subsequently registered with the
Commission, any investment representation theretofore furnished to the Company
as to such Shares will be inoperative.  The Company may endorse certificates
representing Shares with a legend indicating any restrictions on the transfer
thereof resulting from applicable securities laws or otherwise.
 
 
7

--------------------------------------------------------------------------------

 

I.           1.           Whenever the Company proposes or is required to issue
Shares to a Key Person under the Plan, the Company shall have the right to
require the Key Person to remit to the Company an amount sufficient to satisfy
all federal, state, and local withholding tax requirements prior to the delivery
of any certificate or certificates for such Shares.  If such certificates have
been delivered prior to the time a withholding obligation arises, the Company
shall have the right to require the Key Person to remit to the Company an amount
sufficient to satisfy all federal, state, or local withholding tax requirements
at the time such obligation arises and to withhold from other amounts payable to
the Key Person, as compensation or otherwise, as necessary.  Whenever payments
under the Plan are to be made to a Key Person in cash, such payments shall be
net of any amounts sufficient to satisfy all federal, state, and local
withholding tax obligation.


2.           In connection with the issuance of Shares a Key Person may elect to
satisfy his, her, or its tax withholding obligation incurred with respect to the
issuance of Shares by (a) directing the Company to withhold a portion of the
Shares otherwise distributable to the Key Person, or (b) by transferring to the
Company a certain number of Shares owned, such Shares being valued at the Fair
Market Value thereof on the taxable date.  Notwithstanding any provisions of the
Plan to the contrary, a Key Person’s election pursuant to the preceding sentence
(a) must be made on or prior to the taxable date with respect to such issuance
of Shares, and (b) must be irrevocable.  In lieu of a separate election on each
taxable date of an issuance of Shares, a Key Person may make a blanket election
with the Board that shall govern all future taxable dates until revoked by the
Key Person.


3.           If the holder of Shares purchased in connection with the exercise
of an Incentive Stock Option disposes of such Shares within two years of the
date such Incentive Stock Option was granted or within one year of such
exercise, he, she, or it shall notify the Company of such disposition and remit
an amount necessary to satisfy applicable withholding requirements including
those arising under federal income tax laws.  If such holder does not remit such
amount, the Company may withhold all or a portion of any salary or other
compensation then or in the future owed to such holder as necessary to satisfy
such requirements. Taxable date means the date a Key Person recognized income
under the Code or any applicable federal, state, or other  income tax law with
respect to an issuance of Shares.


J.           1.           If at any time any Shareholder desires to sell,
encumber, or otherwise dispose of Shares distributed to him, her, or it under
this Plan other than if the Shares have been registered with the Commission, the
Shareholder shall first offer the Shares to the Company by giving the Company
written notice disclosing: (a) the name of the proposed transferee of the
Shares; (b) the certificate number and number of Shares proposed to be
transferred or encumbered; (c) the proposed price; (d) all other terms of the
proposed transfer; and (e) a written copy of the proposed offer.  Within thirty
(30) days after receipt of such notice, the Company shall have the option to
purchase all or part of such Shares at the same price and on the same terms as
contained in such notice.


2.           If the Company (or a Shareholder, as described below) does not
exercise the option to purchase Shares, as provided in J.1 above, the person
shall have the right to sell, encumber, or otherwise dispose of his, her, or its
Shares on the same terms of transfer as set forth in the written notice to the
Company, provided such transfer is effective within thirty (30) days after the
expiration of the Company's option to purchase period.  If the transfer is not
effected within such period, the Company must again be given an option to
purchase, as provided above.

 
8

--------------------------------------------------------------------------------

 


3.           The Board of Directors, in its sole discretion, may waive the
Company’s right of first refusal pursuant to this Section and the Company’s
repurchase right pursuant to Section K below.  If the Company’s right of first
refusal or repurchase right is so waived, the Board of Directors may, in its
sole discretion, pass through such right to the remaining Shareholders of the
Company in the same proportion that each Shareholders’ share ownership bears to
the Share ownership of all the Shareholders of the Company, as determined by the
Board of Directors. To the extent that a Shareholder has been given such right
and does not purchase his, her, or its allotment, the other Shareholders shall
have the right to purchase such allotment on the same basis.


K.           1.           If (i) the Key Person’s employment or service with the
Company is terminated as a result of the Key Person’s Wrongful Activities, or
(ii) the Board determines in good faith that the Key Person has materially
breached any non-compete, non-solicitation, or confidentiality agreement with
the Company during or after termination of his, her, or its services with the
Company as an employee, consultant, advisor, or member of the Board of
Directors, then the Company shall have the right to repurchase all Shares issued
to the Key Person at a price equal to the exercise price paid by the Key Person
and terminate all Options granted but not yet exercised and all Stock
Rights.   Any repurchase shall be made in accordance with accounting rules to
avoid adverse accounting treatment.  All unexercised Options shall
terminate.  The determination by the Board that any such Wrongful Activity has
occurred, whether proven or not, shall be final, conclusive, and binding upon
such Key Person.


2.           The Company’s right to repurchase shall be exercisable at any time
within one year after the date of Key Person’s termination of employment or
performance of services by the delivery of written notice by the Company to such
effect to the Key Person or his, her, or its Personal Representative; provided,
that, in the case of Shares purchased through the exercise of an Incentive Stock
Option (i) such date shall be extended to the date that is 30 days after a Key
Person can sell his or her Shares without causing the Incentive Stock Options to
not qualify as Incentive Stock Options and (ii) the Company shall not have the
right to repurchase the Shares if it would result in the Shares purchased
through the exercise of Incentive Stock Options as not qualifying as Incentive
Stock Options.  Within thirty (30) days after receipt of such notice, the Key
Person or his, her, or its Personal Representative shall deliver a certificate
or certificates for the Shares being sold, together with appropriate duly signed
stock powers transferring such Shares to the Company, and the Company shall
deliver to the Key Person, or his, her, or its Personal Representative an amount
equal to the purchase price for the Shares being sold.


3.           This Article K shall not apply to any Key Person from and after the
date of an underwritten initial public offering of the Company’s Common Stock.

 
9

--------------------------------------------------------------------------------

 


ARTICLE XI


EFFECT OF TERMINATION OF EMPLOYMENT
 OR SERVICE OR DEATH


A.           If the employment or engagement by a Key Person by the Company
shall terminate as a result of such Key Person’s retirement, total and permanent
disability, or death, such Stock Rights or Options may be exercised by such Key
Person or such Key Person’s Personal Representative or beneficiaries, to the
extent that such Key Person shall have been entitled to do so on the date of
such event.  Notwithstanding the foregoing, the Board may, in its sole
discretion, permit such Option or Stock Rights to be issued or to be exercised
to an extent greater than would otherwise be provided under this paragraph.


Options may be exercised to the extent set forth above no later than the first
to occur of the following:


1.           the expiration of three (3) months after termination of employment
if such termination is due to retirement, or total and permanent disability;
provided if such Key Person shall die during such three (3) month period, then
one (1) year after the date of death; or


2.           the expiration of one (1) year after termination of employment if
such termination is due to such Key Person’s death; or


3.           the expiration date of such Incentive Stock Option.


B.           If the employment or service of a Key Person shall terminate for
any reason other than retirement, total and permanent disability, death or
Wrongful Activities of the Key Person, any Incentive Stock Option held by the
Key Person may be exercised only within three (3) months after such termination
unless by its terms the Incentive Stock Option expired sooner and only to the
extent that the Key Person would have been entitled to do so on the date of such
termination.


ARTICLE XII


MISCELLANEOUS PROVISIONS


A.           Notwithstanding anything to the contrary in this Plan, in the event
of any recapitalization, stock dividend, stock split, reverse stock split, stock
dividend, combination, reclassification or exchange affecting the Shares subject
to this Plan, or any merger, consolidation, or reorganization as a result of
which the Company is the surviving corporation, the aggregate number of Shares
subject to the Plan and outstanding Options both as to number of Shares and the
option price, and Stock Rights may be appropriately adjusted as determined by
the Board, whose determination shall be final, binding, and conclusive.

 
10

--------------------------------------------------------------------------------

 


Notwithstanding anything to the contrary in this Plan, in the event of
dissolution or liquidation of the Company, or in the event of reorganization,
merger, reorganization, or consolidation of the Company with one or more
corporations in which the Company is not the surviving corporation or the
Company becomes a wholly owned subsidiary of another corporation as a result of
one of the events described in this paragraph or a sale of the Company, the Plan
shall terminate, and any Option or Stock Rights then outstanding hereunder shall
terminate on the effective date of such transaction unless the surviving
corporation, or if applicable the corporation purchasing all of the Shares of
the Company (or its affiliates) agrees to assume such Option or obligation to
issue Shares pursuant to Stock Rights or elects to issue substitute options or
rights in place thereof; provided, however, that all outstanding Options or
Stock Rights not being assumed by the surviving or purchasing corporation shall
become exercisable in part or in full, at the election of the Key Person, during
the five (5) business days immediately preceding the effective date of such
transaction.


B.           In addition to such other rights of indemnification as they may
have as members of the Board of Directors, the Company shall indemnify to the
full extent permitted by law, each member of the Board (and his or her
respective heirs, executors, and administrators) made, or threatened to be made,
a party to any action, suit or proceeding (whether civil, criminal,
administrative, or investigative) by reason of any action taken or failure to
act under, or in connection with, the Plan or any Option or Stock Rights granted
thereunder.


C.           The Board of Directors shall have the power, in its discretion, to
amend, suspend, or terminate the Plan in whole or in part at any time; provided
no amendment or termination shall in any manner affect an Option or Stock Right
theretofore granted without the consent of the Key Person.


D.           Nothing contained in this Plan, or in Option Agreements, Stock
Rights Agreements or in any other documents related to this Plan or to Options
or Stock Rights shall confer upon any Key Person any right to continue in the
employ of, or be engaged by, the Company, as an employee or otherwise,
constitute any contract or agreement of employment, or engagement, or interfere
in any way with the right of the Company to reduce such person’s fees,
compensation, or benefits or to terminate the employment or engagement of such
Key Person, with or without cause, but nothing contained in this Plan or any
document related thereto shall affect any other contractual right of any Key
Person.


E.           No Key Person, Beneficiary, or other person shall have any right,
title, or interest in any fund or in any specific asset of the Company by reason
of any Option or Stock Rights granted hereunder.  Neither the provisions of this
Plan (or of any documents related hereto), nor the creation or adoption of this
Plan, nor any action taken pursuant to the provisions of this Plan shall create,
or be construed to create, a trust of any kind or a fiduciary relationship
between the Company and any Key Person, Beneficiary, or other person.  To the
extent that a Key Person, Beneficiary, or other person acquires a right to
receive an Option or Stock Rights hereunder, such right shall be no greater than
the right of any unsecured general creditor of the Company.
 
 
11

--------------------------------------------------------------------------------

 

F.           Any notice required herein to be given by a Key Person to the
Company shall be deemed to have been given on delivery of such notice in writing
to the Company at such addresses the Company designates in writing to the Key
Person at the Date of Grant, or at such other address as the Company may
thereafter designate in writing to such Key Person.  Any notice required herein
to be given by the Company to any Key Person shall be deemed to have been given
on mailing of such notice in writing addressed to the last known address of such
Key Person as shown on the records of the Company.


G.           The provisions of the Plan shall be binding upon all Personal
Representatives and Beneficiaries of the Key Person.


H.  This Plan shall be construed, administered, and governed in all respects by
the laws of the State of New York without regard to conflicts of laws thereof
and is a plan maintained outside the United States primarily for the benefit of
non-resident aliens of the United States; and, therefore, the U.S. Employment
Retirement Income Security Act of 1974, as amended shall not apply.
 
 
12

--------------------------------------------------------------------------------

 